     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 1 of 9




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

KEAUGNTEY HUGHES and G.B.,
a minor,                   CIVIL ACTION NO. 1:20-cv-02204

            Plaintiff,

            v.                         (CONNER, J.)
                                       (SAPORITO, M.J.)
NICHOLAS HERBSTER and
ABIGAIL ROBERTS,

            Defendants.

                            MEMORANDUM

     Before the court is the motion to quash subpoena (Doc. 53) filed by

the City of Harrisburg (the “City”). This matter arises out of a traffic stop

and subsequent arrest on May 9, 2019, of the plaintiff, Keaugntey

Hughes, where her minor daughter, G.B., was present.

     The plaintiffs filed their amended complaint against the

defendants, Nicholas Herbster and Abigail Roberts, on May 3, 2021,

alleging a Section 1983 Fourth Amendment excessive force claim against

defendant Herbster; a Section 1983 Fourth Amendment failure to

protect/intervene claim against defendant Roberts; a Section 1983

Fourteenth Amendment state-created danger claim against both

defendants; a Section 1983 Fourteenth Amendment equal protection
     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 2 of 9




claim (based on race) against both defendants; a state law battery claim;

and a state law claim for intentional infliction of emotional distress.1 In

connection with their lawsuit against the defendants, the plaintiffs have

served the City with a subpoena duces tecum for records and documents

involving seven separate categories: (1) photographs, names, and badge

identifications of all officers who responded to the scene after Hughes was

in police custody; (2) documents concerning any formal or informal

complaints made against defendants Herbster and Hughes;                  (3)

documents related to the traffic stop involving Hughes, her daughter, and

the defendants; (4) documents relating to the mental, psychological, or

physical condition of defendants Herbster and Roberts; (5) documents

contained in the personnel files of defendants Herbster and Roberts; (6)

documents, recordings, and data relating to citizens’ complaints and/or

formal investigations; and (7) documents identifying women who

complained about defendant Herbster. (Doc. 53-1).

     The City, a nonparty, has moved to quash the subpoena on the basis

that the documents are: (1) irrelevant; (2) protected from disclosure


1 The plaintiffs have conceded that their Section 1983 Fourteenth
Amendment equal protection and the state law battery claims should be
dismissed. (Doc. 46, at 4 n.1).
                                2
     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 3 of 9




under the deliberative process privilege; and (3) confidential, private, and

highly sensitive, and therefore they are not subject to subpoena. Because

it possesses no other responsive documents, the City has construed the

documents sought in categories 2, 4, 6, and 7 above as “internal affairs

investigation documents and materials” and we will treat them as such

for purposes of ruling on the motion. The City and the plaintiffs have

briefed the issues, and the motion is ripe for disposition. (Doc. 54; Doc.

66; Doc. 66)

      For the reasons stated below, we will grant the motion to quash in

part, deny in it part, and hold a ruling in abeyance pending in camera

inspection of certain materials.

      I.    Legal Standard

      Fed. R. Civ. P. 45 establishes the rules for subpoenas served upon

individuals and entities who are not parties to the underlying lawsuit.

See also Fed. R. Civ. P. 34(c) (“A person not a party to the action may be

compelled to produce documents . . . as provided in Rule 45.”) “When a

nonparty receives a subpoena to which it objects, it has several options:

file a motion to quash or modify the subpoena pursuant to Fed. R. Civ. P.

45(c)(3)(A), seek a protective order pursuant to Fed. R. Civ. P. 26(c), or . . .


                                       3
     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 4 of 9




object to production of documents by opposing a motion to compel under

Fed. R. Civ. P. 45(c)(2)(B).” In re Actiq Sales & Mktg. Practices Litig., No.

2:11-mc-00274-JFC, 2011 WL 5509434, at *2 (W.D. Pa. Nov. 10, 2011)

(ellipses in original).

      If the nonparty recipient of a subpoena moves to quash, then

         [t]he serve-and-volley of the federal discovery rules
         govern the resolution of a motion to quash. The
         subpoenaing party must first show that its requests are
         relevant to its claims or defenses, within the meaning of
         Federal Rule of Civil Procedure 26(b)(1). Next, the
         burden shifts to the subpoenaed nonparty who must
         show that disclosure of the information is protected
         under Rule 45(d)(3)(A) or (B). If the subpoenaed
         nonparty claims the protections under Rule 45(d)(3)(B)
         or asserts that disclosure would subject it to undue
         burden under Rule 45(d)(3)(A), it must show that
         disclosure will cause it a clearly defined and serious
         injury. This burden is particularly heavy to support a
         motion to quash as contrasted to some more limited
         protection such as a protective order.

In re Domestic Drywall Antitrust Litig., 300 F.R.D. 234, 239 (E.D. Pa.

2014) (citations and internal quotation marks omitted).          Further, a

person withholding subpoenaed information under a claim that it is

privileged or subject to protection must make the claim and describe the

nature of the withheld documents in a manner that, without revealing

information itself privileged or protected, will enable the parties to assess


                                     4
      Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 5 of 9




the claim. See Fed. R. Civ. P. 45(e)(2)(A).

II.   Discussion

          1. Photographs, names, and badge identifications of all
          officers who responded to the scene after Hughes was in
          police custody


      Here, the plaintiffs seek the production of photographs, names, and

badge identifications of all officers who responded to the scene after

Hughes was in police custody. The plaintiffs argue that discovery of this

information provides them with essential information to be used at trial.

The City argues that this information is irrelevant and that it is not in

possession of documentation that identifies the officers who appeared at

the scene of the incident. (Doc. 54, at 18; Doc. 68, at 20-21). Further, the

City maintains that there are other means to identify the other officers

by having someone watch dash cam video and identify each officer that

comes into view. (Id.). The requested information is clearly relevant as

to the identities of the officers who may have been on the scene beside

the defendants. In addition, the requested information is relevant to

determine witnesses who may be able to corroborate Hughes’s allegations

that she sustained “trauma” after Herbster allegedly “slammed her face

on the ground” and that Herbster and Roberts allegedly “dragged
                                     5
     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 6 of 9




plaintiff face-down to the middle of the street.” (Doc. 31 ¶¶ 28, 59, 67,

68). The City may be able to identify the requested information which

may be useful to the plaintiffs at trial. Therefore, we will deny the motion

as to this request and order the City to produce the requested

information.

           2.  Documentation concerning the defendants’
           mental, psychological, or physical condition


     The plaintiffs seek documentation concerning the defendants’

mental, psychological, or physical condition without any argument

regarding its relevancy. The City contends that the request is irrelevant,

too broad, and the information sought is highly sensitive. As written,

this request is too broad. We decline the plaintiff’s implied invitation

that we rewrite this request or that we limit the time and scope of the

production or the type of emotional injury reflected in the records.

Therefore, we will grant the motion as to this request.

           3.    Defendants’ personnel files

     The plaintiffs seek documentation that is contained in the

defendants’ personnel files, arguing that the personnel files are relevant

as to the defendants’ motives regarding race and gender issues. The City


                                     6
     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 7 of 9




argues that the request is irrelevant and that the personnel records

contain documentation about the defendants’ benefits, compensation,

and/or private family and medical information where disclosure would

outweigh any utility.   (Doc. 54, at 17).   As written, this request for

documentation contained in defendants’ personnel records is overbroad.

Although personnel records are discoverable, they contain confidential

information and discovery of them should be limited. Harris v. Harley-

Davidson Motor Co. Operations, Inc., Civ. A. No. 1:09-cv-1449, 2010 WL

4683776 at *5 (M.D. Pa. Nov. 10, 2010). Therefore, we shall direct that

the City produce only those records from the defendants’ personnel files

that relate to gender or racial discrimination in any form to the court for

an in camera inspection. We will thereafter determine whether those

records should be disclosed, and if so, whether disclosure should be

subject to a protective order.   To the extent that this request seeks

information not related to gender or racial discrimination, the motion will

be granted.

           4.    Internal affairs investigation documents

     All of the other requests relate to documents categorized by the City

as internal affairs investigation documents.


                                    7
     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 8 of 9




     In support of its position that the requested records or documents

are privileged or protected from disclosure, the City relies upon the

deliberative process privilege.     “The deliberative process privilege

permits the government to withhold documents containing ‘confidential

deliberations   of   law     or   policymaking,     reflecting   opinions,

recommendations[,] or advice.’” Redland Soccer Club, Inc. v. Dep’t of

Army, 55 F.3d 827, 853 (3d Cir. 1995) (quoting In re Grand Jury, 821 F.2d

946, 959 (3d Cir.1987)). The deliberative process privilege is generally

inapplicable to the defendants’ personnel files and to their internal

affairs files, complaints, and disciplinary reports. Reid v. Cumberland

Cty., 34 F. Supp. 3d 396, 410 (D.N.J. 2013). In Section 1983 cases, the

deliberative process privilege applies in the limited situation where the

documents at issue contribute to the formulation of important public

policy or new law. Kelly v. City of San Jose, 114 F.R.D. 653, 659 (N.D.

Cal. 1987); see also Charles v. City of New York, No. 11–cv–0980, 2011

WL 5838478, at *2 (E.D.N.Y. Nov. 18, 2011) (finding in a 42 U.S.C. § 1983

case that the deliberative process privilege did not apply to an internal

affairs bureau investigative report and a supervisor’s case review memo

because the documents contained only factual and investigative


                                    8
     Case 1:20-cv-02204-CCC-JFS Document 69 Filed 09/09/21 Page 9 of 9




information and because “the documents were not created to assist a

governmental agency in the formulation of a specific decision on policy,”

but rather for the “routine process to determine whether disciplinary

action was warranted against the defendant officers”). Here, the City has

maintained that the requested records and documents are subject to this

privilege.

     We are unable to evaluate the City’s privilege claim based on the

briefs alone. Therefore, we will direct the City to produce the responsive

internal affairs investigations documents and materials to the court for

an in camera inspection.

     An appropriate order follows.

                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge
Dated: September 9, 2021




                                     9
